Title: To John Adams from Mr. North, 5 June 1798
From: North, Mr.
To: Adams, John



5th June 1798

Mr North having been informed that several Gentlemen are recommended to His Excellency. The President, for the command of the Ship about to be armed & equiped at New York, thinks it a duty to join in any recommendation which may be offered in favour of Captain Thomas Robinson of that City, & who has sailed out of the Port of New York for fifteen Years & upwards. This Gentleman is in the full Vigor of  life, is a Seaman, & master of his Profession, a Man of honour, & fit to command. Impressed at the close of the revolutionary War, he was Obliged to remain on board a British Ship of face. though Young, from the Manlyness, & propriety of his behaviour, he was appointed, & did duty for some time as an Officer, on board the ship.
The confidence which may be placed in Captain Robinson either as a man of Courage, & Ability, or with respect to the propriety of his Political Opinions, he will not disappoint.
This Statement, Mr North respectfully submits To His Excellency The President of the United States.
